HEALY, Circuit Judge
(concurring).
I agree that there is no merit in the appeal. '
Appellant was convicted on three counts of an indictment charging him with impersonating an officer of the United States Army with intent to defraud. While he has raised a large number of questions, he stresses particularly two contentions. One is that he was denied compulsory process for the production of witnesses on his behalf. The record affords no support at all for this contention.
The other claim, heavily stressed, is that the court fell into error in complying with a request of the jury to be permitted to inspect, during its deliberations, the trans-script of testimony of a government witness. Upon receiving this request the court called into its chambers counsel for the government and for the defendant, the defendant himself not being present. Counsel together examined the transcript and consented to its being sent into the jury room. While the jury was still out the defendant’s attorney informed him of the incident. He thus had opportunity to object or to call the irregularity to the court’s attention. Nothing of the kind was done. Apparently the defendant was satisfied to await the outcome and preferred to take his chances on a favorable verdict.
The presence of the defendant might be *671waived by his counsel. Valdez v. United States, 244 U.S. 432, 37 S.Ct. 725, 61 L.Ed. 1242. The same consent would probably have been given had defendant been present, and anyway the irregularity did him no prejudice. No new matter was given to the jury; at most the jurors had their recollections refreshed of testimony already heard.
Appellant was given a fair trial, and the testimony abundantly establishes his guilt of the charge.